Citation Nr: 1414481	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a nervous condition now claimed as an acquired psychiatric disability to include mood disorder, affective disorder, depression, schizophrenia, and posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disability to include nervous condition, mood disorder, depression with anxiety attacks, schizophrenia, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an unspecified right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012 the Veteran appeared for a hearing before the undersigned.  A transcript of this hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

In a January 1982 rating decision, the Veteran was denied service connection because it was determined the Veteran's pre-psychotic state of paranoid personality disorder did not mature into a full psychotic state ratable as 10 percent disabling within a year of the Veteran's discharge.  The Veteran then appealed this decision in a June 1982 notice of disagreement.  Subsequently, VA issued a statement of the case (SOC) to the Veteran.  He submitted additional evidence in the form of a VA treatment records from September 1981 to March 1982.  VA then issued a supplemental statement of the case (SSOC) in August 1982.  No substantive appeal was ever submitted and the January 1982 rating decision became final.

The fact that the Veteran has since raised alternate theories of entitlement does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Under these circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim nervous condition now claimed as an acquired psychiatric disability to include PTSD before it can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.

The issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran never perfected his appeal to the Board following an August 1982 SSOC. 

2.  The evidence added to the record since the August 1982 SSOC, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a psychiatric disability.

3.  Affording the Veteran the benefit of the doubt, his current acquired psychiatric disability is related to his active duty service.


CONCLUSIONS OF LAW

1.  The appeal of the January 1982 rating decision denying service connection for a nervous condition was never perfected and became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  With respect to the Veteran's claim for service connection for an acquired psychiatric disability, new and material evidence has been received since the January 1982 rating decision denying service connection for a nervous condition, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.158 (2013).

3.  The criteria for service connection for an acquired psychiatric disability, to include mood disorder, affective disorder, depression, and schizophrenia, are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since the Board is reopening and granting the claim for service connection on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


New and Material

The RO issued a decision in January 1982 that denied service connection for a nervous condition.  Such was based on a finding that the Veteran was first diagnosed with an Axis II personality disorder which later matured into Axis I schizophrenia.  However, the RO found no evidence that this development occurred within a one year period after the Veteran's service.  The RO also stated that a personality disorder is not considered a disability.  The July 1982 SOC adds that the Veteran had no diagnosed nervous condition in service.  This decision was based on service treatment records (STRs), a December 1981 VA mental examination which diagnosed the Veteran with schizophrenia Axis I, and VA treatment records from September 1981 to March 1982.

The evidence received since the August 1982 SSOC include a February 2008 claim for PTSD; a March 2008 statement by the Veteran in which he provided a history of his symptoms; a March 2008 stressor statement; a March 2008 form 4142 in which the Veteran states that "shock therapy" was performed on him; VA treatment records from March 2008 to September 2009; Social Security Administration (SSA) records; VA treatment records from September 2009 to October 2009; a January 2009 VA examination for PTSD; VA treatment records from September 2009 to January 2010; a October 2010 VA examination for mental health disabilities; VA treatment records from January 2009 to December 2010; and a Board hearing transcript conducted in February 2012. 

Most importantly, both the January 2010 and October 2010 VA examinations provide no Axis II personality disorder diagnoses.  The VA treatment records from July 2008 further support this position.  In July 2008 a Doctor of Nursing Practice (DNP), a Medical Doctor (MD), a MD psychiatrist, and a Licensed Master of Social Work (LMSW) all determined that the Veteran had "none" or a "deferred" Axis II personality disorder diagnosis.  The Board also recognizes that a contracted SSA Ph.D. in clinical psychology diagnosed the Veteran with a personality disorder in September 2008, and a separate MD psychiatrist diagnosed the Veteran with an Axis II personality disorder on three separate occasions in September 2008, December 2008, and June 2009.  

These medical diagnoses are new in that they were not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Namely, that the Veteran's disability is not a personality disorder.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the Board finds that the claim should be reopened.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  For diseases recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggest that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following an alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability)

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits of the Claim

Having reopened the claim, the Board will now turn to the underlying claim for service connection and will review the record as a whole.

First, the Board must weigh these contradicting new diagnoses.  In doing so, the Board finds that the Veteran does not have a personality disorder.  The Board takes notice not only of the competing diagnoses and the credentials of those who rendered them, but also, the fact that most recently only the January and October VA examiners had access to the Veteran's claims folder.  There is no evidence that the other recent VA clinicians or the SSA contractor had such access.  Additionally, there is only a single VA clinician who on three separate occasions diagnosed the Veteran with a personality disorder.  While four separate VA clinicians found no personality disorder.  The Board reasons that this evidence demonstrates that whether the Veteran has a personality disorder is a question that is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran does not have a personality disorder.  

Turning to the elements of service connection, the Board notes that in the course of the Veteran's treatment he has been diagnosed with psychiatric disabilities which included mood disorder, affective disorder, depression not otherwise specified and schizophrenia.  As such, the Board finds that the Veteran has a current disability, and Holton element (1) is therefore met.

The Board now turns to the Veteran's service to determine if there is evidence of a mental health disease in service.  In doing so, the Board finds that there is evidence that the Veteran had symptoms of a psychiatric disability in service.  In September 1976, the Veteran was reported ideations of anxiety and nervousness; and in December 1976, the Veteran reported hallucinations and paranoid feelings.  The Veteran was given a provisional diagnosis of a paranoid personality.  Thereafter, in the "Report of Medical History," he stated he had problems with depression, excessive worry, and nervous trouble.  Thus, the Board will find that there is sufficient evidence to demonstrate that the Veteran had evidence of a mental health disease in service.  Therefore, the Board finds that Holton element (2) is met.

Having determined that the Veteran had signs of mental health disease in service, and has a current diagnosis of an acquired psychiatric disability, the final question before the Board is whether the Veteran's current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303, 3.309 (2013).  In addressing this element, the Board turns to the Veteran's reports of symptoms.

When the Veteran was first discharged from the military, he stated, in a March 2008 statement, that he was afraid of what could happen because of his mental problems so he did not tell the counselor "how he felt."  The Board notes that this statement is corroborated by the Veteran's personnel record which stated that he did go before a counselor where there was a discussion on whether to send the Veteran to San Antonio, Texas for further mental health treatment.  The Veteran reported that he was treated for shock therapy three times following service to "make him forget."  However, he stated this treatment was unsuccessful.  The Board notes that four years after his discharge the Veteran went to a VA examiner for an evaluation.  This examiner stated the Veteran was schizophrenic.  Following this examination, in December 1982, a clinician reported the Veteran was schizophrenic with a manic depressive disorder.  In February 1983, the Veteran reported that he was having strange dreams, thoughts he could not express, and that he felt "tired, sad, and depressed."  In this report, he also stated to the clinician that he "fears he may harm himself."  Later, in March 2008, the Veteran was diagnosed with cannabis abuse; however, this diagnosis is shortly expanded to include depression not otherwise specified, and then expanded once again to include major affective disorder in September 2008 by a contracted SSA clinician.  In July 2008, the Veteran was diagnosed with a mood disorder not otherwise specified and depression not otherwise specified.  Early in October 2008, the Veteran was diagnosed with substance induced mood disorder; however, the same clinician removed the substance abuse diagnosis, and replaced the diagnosis with a bipolar diagnosis in December 2008.  She continued to use this diagnosis in June 2009.  In the Veteran's February 2012 Board testimony he was asked if any doctor ever related his psychiatric disabilities to service, he replied "up until, then, my problems, concerns, that's the only thing I ever talked to them about."

At the outset, the Board finds that the Veteran has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation, as these matters are within lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran has provided VA and multiple medical professionals with a generally consistent account of psychiatric symptoms solely for the purpose of obtaining medical treatment and care.  In turn, these clinicians have labeled the Veteran's symptoms as schizophrenia, mood disorder, affective disorder, and depression. The Board finds these factors, with all other evidence of record, to make the Veteran's statements on this matter competent, credible and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Board also takes notice of the Veteran's December 1981 VA mental health examination specifically that "it was only from [a review of the Veteran's claims file] that one gathered that he had been under treatment for paranoid schizophrenia."  This medical evidence of schizophrenia was 4 years after the Veteran's discharge from active service.  Given this diagnosis of a psychosis shortly after service and the VA examiner's reference to the review of the Veteran's claims file, the Board reasons that the VA examiner was referencing the Veteran's STRs.  Thus, the Veteran's disability falls within a defined chronic disease under 38 C.F.R. § 3.309(a) as a psychosis.  

The Board finds that the Veteran has continuously reported the same psychiatric symptoms while seeking medical treatment and during VA examinations of his psychiatric symptoms which manifested in service and has continued thereafter.  Thus, the Board concludes that the competent lay evidence of record reflects credible assertions as to the onset and continued struggle with psychiatric symptoms after service.

Considering the foregoing, the Board finds that the last element required for service connection, the nexus element, has been established in this case.  Psychosis is a chronic disease listed under 38 C.F.R. § 3.309(a).  Since 1977, while the Veteran has been diagnosed at times with different mental disorders, he has reported the same symptomatology.  The Board is aware that at times, the Veteran's mental disease has been attributed to substance abuse; however, in the course of the Veteran's treatment these diagnoses have been withdrawn or amended.  These actions have also demonstrated that the Veteran's symptoms have not been attributed to any intercurrent causes.  The identity of his disease as a psychosis is demonstrated by manifestations that the medical evidence appears to indicate were sufficient to identify the disease during service, as indeed it was identified four year after.  This tends to show that 38 C.F.R. § 3.303(b) applies in this case and therefore based on continuity of symptoms and otherwise, the nexus element has been established.  See Walker, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 2013) supra.

Thus, resolving all reasonable doubt in his favor, the criteria to establish service connection for an acquired psychiatric disability to include mood disorder, affective disorder, depression, and schizophrenia is met and the Veteran's claim is granted.

As there no evidence of a current diagnosis of PTSD, the evidence is against entitlement to service connection for this acquired psychiatric disorder.


ORDER

New and material evidence having been received; the claim for service connection for a nervous condition now claimed as an acquired psychiatric disability is reopened.  

Entitlement to service connection for an acquired psychiatric disability to include mood disorder, affective disorder, depression, and schizophrenia is granted. 


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for service connection for a right knee disability.  

In the course of the Veteran's February 2012 hearing, while the Veteran noted that he was treated by a Dr. G. for his right knee disability, the medical records from Dr. G. for the Veteran are not currently associated with his claim file and may be pertinent to his claim.  Therefore, the Board finds that the claim cannot be properly addressed until an effort is made to locate this medical evidence.  

As the claim is being remanded and the Veteran's continues to receive care from VA, the Board finds it also appropriate to update this medical evidence.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013); See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran and inquiring about all sources of his current and past treatment for his right knee disability (both private, VA) and obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's claim which have not yet been associated with the evidence.

Specifically, the RO/AMC should attempt to obtain medical records from Dr. G. as mentioned in the Veteran's February 2012 hearing transcript.

The Board notes that the Veteran is currently seeking treatment at the Columbia, South Carolina VAMC, and the records in the claims file from this facility are only dated through December 2010.

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.	If additional records are received and shed additional light on the nature, etiology, or onset of his right knee disability, schedule the Veteran for an examination to determine the etiology of his right knee disorder.  All necessary studies and tests should be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the claims file and an examination, the examiner should state whether it as likely as not (a 50 percent probability or greater) that any current right knee disability had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his documented fall from a truck in service.  The examiner should further opinion whether his right knee disability was caused or aggravated by his service-connected left knee disability.

3.	After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


